Title: To John Adams from James Sullivan, 2 July 1789
From: Sullivan, James
To: Adams, John



Sir
Boston July 2d. 1789

When I had the honor of addressing a Letter to your Excellency, upon a subject of allowed importance to the united states, I did not indulge a hope, that you would step aside from the important concerns in which you are engaged, to acknowledge the receipt of it. nor was I vain enough to imagine, that I was  able to suggest one thought, which was not fully possessed by the Learned body of Partriots in which you preside.
But having been informed that the report which you are obliging enough to mention, was generally spread round the seat of Government; and being well aware, that it could not fail to give great uneasiness, as well to the President, and Congress, as to every real friend to his Country, I threw upon paper, such sentiments, as might be well improved, in some measure to contradict it. for if I beleived that the report was true, I should appear to be, Either in traitorous enmity to the united states, or very little versed in those politicks, which are founded in the feelings of the human heart, in advising to a measure that wears the appearance of coercive decision. for if what is as I suppose intended by the Minority here, would support that state, a coercive Experiment might be disagreeable in its consequences.
When the frame of Government for the united states was submitted to the people, as a political proposition, it could not be conceived, that they would be intirely united in any one opinion besides that, of a federal Government being necessary: this was not only an avowed, but I believe a real, & general Sentiment. every one had an  indubitable right to express his mind upon the subject; and he was a Coward, and unworthy of that freedom we have contended for, who would not dare to do it. I was myself, and still am, an advocate for amendments: but not for one half the alterations proposed by Mr. Madison. the trial by Jury, as a democratical balance in the Judiciary department, in all matters where alliens are not wholly concerned, or where the revenue is in question, constitutionally Established, has ever been my principal wish in amendments. I may therefore be placed in what is called the minority. or if by minority is intended, those members of our state convention who voted against the Constitution, the report your Excellency has mentioned, has very little foundation. there can be no minority, or majority, composed of a large number, but what must include some unprincipled men; and as it cannot be fully concluded, that all those of the Massachusetts convention, who voted for the adoption of the Constitution, were Patriots instigated by genuine Love to their Country, so the conclusion on the other side, that all who voted against it, were Enemies to their Country, would be equally fallacious. my opinion is, and I know as much of the people of this Commonwealth, as any one man in it, that the minority (with few exceptions) both in Convention and out, are as zealously inclined to support the general Government as the majority are; they wish amendments, but they neither wish them in any other mode than the one pointed out by the Constitution, nor that the effecting them should interrupt the necessary business of the Revenue, or that of organizing the Government
there are in this Commonwealth, some men in whom the people have no confidence, who are seeking for themselves, and who hope to succeed by scandalizing men, whose merit & services give them the preheminence with the people. they will no doubt, alarm the apprehension of good men, and create jealousies and a want of confidence, and may thus succeed in their enterprises if they answer their sinister purposes without destroying that confidence between Rulers, and Ruled, which is the bond of society. it will be fortunate. their political situation of some of them in years past obliges them to direct their arrows in a particular manner, and though some revolutionists are raised above their reach, yet whenever they are found vulnerable there will be no want of shafts. a grateful Country has a plaister, sooner or later, for every wound.
perhaps some Individuals, unworthy, unprincipled, and distressed in their pecuniary circumstances, and whose were in the minority in the convention of this state, may prompt the majority in Rhode Island to wrong and destructive measures. but I do most solemnly assure you, that I beleive the report to be fabricated to serve particular purposes, and that the people in general of this Commonwealth, minority as well as majority, are as ready to support and defend this Constitution as they would the Revolution of the states if it was in danger. the sentiments contained in the first production  in the paper inclosed are those of the people in general. let me add here, that I am assured, that there are some men who have a hand in sowing these Jealousies, that would be very willing to bury the Constitution of the united states, in the ruins of our Independence. in short these misrepresentations originate from men who  have an habitual hatred to the old Whigs, and are used by men who have no other politicks, than office and emolument, and who circulate the reports to wound those who stand in their way.
I will intrude no longer upon your Excellencys goodness; time will discover who are the friends of the people, and of the Government they people have established
I am with the most perfect sentiments of Esteem your Excellencys most obliged & most Humble Servant
Ja Sullivan